Citation Nr: 0909726	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) manifested by abdominal pain, to include as 
due to undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by pain in both wrists, to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for a throat 
disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to include dysthymic disorder, to include as 
due to undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by back pain to include as due to undiagnosed 
illness.

7.  Entitlement to service connection for a disability 
manifested by right hip pain, to include as due to 
undiagnosed illness.

8.  Entitlement to service connection for a chronic rash on 
the left foot, to include as due to undiagnosed illness.

9.  Entitlement to service connection for a left ear 
disability, to include as due to undiagnosed illness.

10.  Entitlement to an initial rating higher than 10 percent 
for chronic obstructive pulmonary disease (COPD).

11.  Entitlement to an initial rating higher than 10 percent 
for dysmenorrhea.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran had active military service from November 1986 to 
April 1987, and from March 1988 to November 1991, with 
service in the Southwest Asia (SWA) theater of operations 
during the Persian Gulf War from January 1991 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2002 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On March 16, 2005, the Veteran testified at a hearing before 
the undersigned at the RO.  A transcript of that hearing is 
of record.

At the March 2005 personal hearing, the Veteran's 
representative identified hiatal hernia as the cause of the 
Veteran's claimed stomach/abdominal pain problems.  However, 
on VA examination in October 2007, the examiner determined 
that IBS was the source of the Veteran's complaints of 
abdominal pain, and the present Board decision grants service 
connection for IBS on a presumptive basis.  The issue of 
service connection for hiatal hernia has not been adjudicated 
by the RO.  Additionally, the May 2006 Board remand referred 
the issue of entitlement to service connection for PTSD to 
the RO for appropriate action, but no action was taken.  
Accordingly, the Veteran's claims of entitlement to service 
connection for hiatal hernia and PTSD, are referred to the RO 
for appropriate action.  

In May 2006, the Board remanded the case for further 
development.  To the extent the requested development was not 
completed, further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).

The issues of service connection for a left ear disability, 
to include otitis media, and entitlement to initial increased 
ratings  for COPD and dysmenorrhea, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Chronic fatigue syndrome (CFS) is not currently shown; 
there is no evidence that the Veteran suffers from CFS to a 
degree of 10 percent or more (resulting in periods of 
incapacitation of at least one but less than two weeks total 
or requires continuous medication) and post-service 
complaints of fatigue have been attributed to non-service 
connected depression and anemia, and not to an undiagnosed 
illness of service origin, including any exposure to 
environmental hazards in Southwest Asia.

2.  The Veteran served in SWA theatre of operations during 
the Persian Gulf War and currently has a diagnosis of 
symptomatic IBS.

3.  A disability manifested by pain in the wrists was not 
affirmatively shown to have had onset during service; and the 
currently diagnosed bilateral ganglion cysts, first diagnosed 
after service, is a known clinical diagnosis and it is 
unrelated to an injury, disease, or event of service origin, 
including an undiagnosed illness.  

4.  A chronic throat disability, was not affirmatively shown 
to have had onset during service; and pharyngitis, diagnosed 
after service, is a known clinical diagnosis and the current 
pharyngitis is unrelated to an injury, disease, or event of 
service origin, including an undiagnosed illness.  

5.  An acquired psychiatric disorder other than PTSD, to 
include dysthymic disorder, was not documented during 
service, and dysthymic disorder, first diagnosed after 
service, is a known clinical diagnosis and is unrelated to an 
injury, disease, or event of service origin, including an 
undiagnosed illness.

6.  A disability manifested by back pain, to include 
arthritis, was not affirmatively shown to have had onset 
during service; and a back disability, arthritis, first 
diagnosed after service and beyond the one-year presumptive 
period for arthritis, is a known clinical diagnosis and is 
unrelated to an injury, disease, or event of service origin, 
including an undiagnosed illness.  

7.  A disability manifested by right hip pain, to include 
right hip strain, was not affirmatively shown to have had 
onset during service; and a right hip strain, first diagnosed 
after service, is a known clinical diagnosis and is unrelated 
to an injury, disease, or event of service origin, including 
an undiagnosed illness.

8.  A chronic rash on the left foot was not documented during 
service; and a chronic rash on the left foot, to include 
tinea pedis, first diagnosed after service is a known 
clinical diagnosis and the current tinea pedis disability is 
unrelated to an injury, disease, or event of service origin, 
including an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
CFS and/or the symptom of chronic fatigue, to include as due 
to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.317; 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354 
(2008).

2.  The criteria for entitlement to service connection for 
IBS as due to an undiagnosed illness have been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.317; 38 C.F.R. § 4.114, DC 7319 
(2008).
  
3.  A disability manifested by pain in both wrists, to 
include as due to an undiagnosed illness, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 
(2008).

4.  A throat disability, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

5.  An acquired psychiatric disorder other than PTSD, to 
include dysthymic disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

6.  A disability manifested by back pain, to include as due 
to an undiagnosed illness, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

7.  A disability manifested by right hip pain, to include as 
due to an undiagnosed illness, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 
(2008).

8.  A chronic rash on the left foot, to include as due to an 
undiagnosed illness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2001, and in July 2006.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service; and evidence that the disabilities were 
caused or aggravated by a service-connected disability.  

The Veteran was also informed that VA would obtain service 
treatment records (STRs), VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was also asked to submit 
evidence, which would include that in her possession, in 
support of her claims.  The notice included the general 
provisions for the effective date of the claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  

The timing error was cured by adequate content-complying VCAA 
notice and subsequent readjudication as evidenced by the 
supplemental statement of the case, dated in September 2008.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Pursuant to the May 2006 Board remand, 
the RO requested and obtained, to the extent possible, the 
Veteran's STRs from both periods of her active military 
service, and VA clinical records from the Nashville, 
Tennessee VA Medical Center since May 1991.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on a claim.  With 
respect to the claims of service connection for abdominal 
pain, an acquired psychiatric disorder, back pain, right hip 
pain, fatigue, and a bilateral wrist disability, the Veteran 
was afforded VA examinations to evaluate her claims.  As for 
the claims of service connection for a chronic rash on the 
left foot and a throat disability, the evidence does not 
indicate that the disabilities may be associated with an 
event, injury, disease in service, or a service-connected 
disability, and the Board does not find credible lay evidence 
of persistent or recurrent symptoms of disability since 
service.  For these reasons, development for VA medical 
examinations is not warranted.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i). 

As the Veteran has not identified any additional evidence 
pertinent to her claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis, if arthritis 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, muscle pain, joint pain, neurologic signs 
or symptoms, and symptoms involving the respiratory system.  
See 38 C.F.R. § 3.317(b).  

The chronic disability must have manifested either during 
active military, naval, or air service in the SWA theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more no later than December 31, 2011, and must not 
be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Id.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) CFS; (2) 
fibromyalgia; (3) IBS; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness; or (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C.A. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has 
identified any other medically unexplained chronic multi-
symptom illnesses for purposes of 38 C.F.R. § 3.317.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as CFS, fibromyalgia, or IBS) that is 
defined by a cluster of signs or symptoms, or resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) 
of 38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval, or air service in the SWA theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.

Notwithstanding the foregoing presumptive provisions, the 
Veteran is not precluded from establishing service connection 
for a disease averred to be related to Gulf War service, as 
long as there is proof of such direct causation.  See 
generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Fatigue 

The Veteran primarily argues that she suffers from fatigue, 
or CFS, as a manifestation of an undiagnosed illness 
resulting from her service in the Persian Gulf region during 
Operation Desert Shield/Desert Storm, which is a presumptive 
disease under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

The Veteran served in SWA during the Persian Gulf War from 
January 1991 to May 1991.

On the basis of the STRs, fatigue was not affirmatively shown 
to be present during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

As there is no competent evidence either contemporaneous with 
or after service that fatigue was noted during service, and 
the credible lay evidence establishes the onset of persistent 
or recurrent symptoms after service (1992), the principles of 
service connection pertaining to continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).  

After service, on VA examination in July 2002, the Veteran 
complained of fatigue since 1992, and feeling too tired to 
work.  She reported that she spent most of her day sitting in 
bed smoking cigarettes.  The examiner noted low energy, 
although she tended to dramatize her complaints.  The 
examiner assessed fatigue and depression, but determined that 
it would be speculative to etiologically relate the Veteran's 
complaints with a Gulf War illness.

At the March 2005 personal hearing, the Veteran denied being 
diagnosed with CFS.  She complained that she felt tired all 
the time, lacked energy, and had problems sleeping.  

An April 2006 VA clinical note, recorded complaints of 
fatigue 1 week prior to her menses.  The clinician noted that 
the Veteran had been started on iron for anemia.  

On VA examination in February 2007, the examiner concluded 
that the Veteran did not meet the criteria for CFS.

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.

CFS is rated under DC 6354.  Under DC 6354, the criteria for 
a 10 percent rating are symptoms which wax and wane, but 
result in periods of incapacitation of at least one, but less 
than two weeks total duration per year; or symptoms 
controlled by continuous medication.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  

Since discharge from service, CFS has not been documented.  
In the absence of proof of any present disability, there is 
no valid claim of service connection for CFS.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran's post-service medical records 
contain complaints of fatigue, and to the extent that the VA 
examiner in August 2002 recorded an assessment of fatigue and 
depression,  the period without documented complaints of 
fatigue after discharge from service interrupts continuity 
and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

In sum, service connection for CFS, on a direct basis, is not 
warranted.  Similarly, service connection is not warranted on 
a presumptive basis for chronic fatigue or CFS.  There is no 
evidence that the Veteran has a diagnosis of CFS, and the 
Veteran's complaints of fatigue have not resulted in periods 
of incapacitation, requiring bed rest and treatment by a 
physician, or symptoms controlled by continuous medication.  
As such, the current fatigue is not compensable to a degree 
of 10 percent or more under the appropriate diagnostic code.  
Moreover, in  February 2007, the examiner concluded that the 
Veteran did not meet the criteria for CFS, and her complaints 
of fatigue have been associated with depression and anemia.  
Thus, there is a logical explanation for the Veteran's 
fatigue.  As such, the current fatigue does not trigger 
presumptive service connection under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  

Although the Veteran relates her current fatigue to the 
environmental hazards encountered in the Persian Gulf, she is 
not competent to provide an opinion regarding causation.  
Where as here, the question is one of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or medical causation.  For this reason, the 
Board rejects the Veteran's statements that she suffers from 
chronic fatigue syndrome as due to exposure to environmental 
hazards in the Persian Gulf, as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran has inconsistently reported 
the onset of her fatigue symptoms since the Persian Gulf War 
or in 1992.  Her first report on this matter, during a 2002 
VA examination, is more consistent with the overall 
evidentiary record and bears greater probative weight to an 
inconsistent statement made after her compensation claim had 
been denied.

For the reasons stated, the preponderance of the evidence is 
against the claim of service connection for CFS, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

IBS

The Veteran's symptomatic IBS is presumed due to her service 
in SWA during the Persian Gulf War.
  
With respect to the Veteran's claim of abdominal pain, the 
law currently in effect provides for service connection for 
IBS manifested to a compensable degree at any time in service 
or after service to the present time.  The October 2007 VA 
compensation and pension examination report diagnosed the 
Veteran's with IBS. 

The Board resolves reasonable doubt in favor of the Veteran 
by accepting this diagnosis and the Veteran's lay report of 
symptoms, as establishing that the Veteran manifests IBS to a 
compensable degree.  See 38 C.F.R. § 4.114, DC 7319.  
Accordingly, the Board grants a claim for service connection 
for IBS, claimed as abdominal pain, under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Wrists

On the basis of the STRs, a bilateral wrist condition was not 
affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The STRs show that in February 1989, the Veteran was treated 
for pain in the left wrist associated with a lump on the 
outer aspect of the left wrist.  She reported intermittent 
pain over a 3-month period.  The clinician noted left wrist 
tendonitis.  She was treated with ACE wrap, moist heat and 
rest, and instructed to return for a persistence of symptoms.  
The Veteran never returned for additional treatment.

As there was a single, isolated finding of left wrist 
tendonitis, and there is no post-service diagnosis of left 
wrist tendonitis, the required combination of manifestations 
sufficient to identify a wrist disability and sufficient 
observation to establish chronicity of a bilateral wrist 
condition during service are not adequately supported by the 
STRs, and as the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

After service, on VA examination in July 2002, the Veteran 
complained of wrist pain.  She denied a history of injuries.  
No abnormalities were noted.  A September 2006 clinical note 
recorded a past medical history of carpal tunnel of the right 
wrist. 

On VA examination in February 2007, the Veteran reported an 8 
year history of cysts in the wrists, bilaterally, along with 
occasional wrist stiffness.  She denied any injuries.  On 
examination, the examiner noted cysts on the dorsal and 
ventral aspect of the right wrist and dorsal aspect of the 
left wrist, with normal range of motion of the wrists.  The 
examiner diagnosed bilateral ganglion cysts.  

The period without documented complaints of wrist symptoms 
from 1991 to 2002, and the Veteran's report of ganglion cysts 
first being present in approximately 1999, interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson, 12 Vet. App. 
at 459; Forshey, 284 F.3d 1335.

As for service connection based on the initial documentation 
of wrist problems  after service under 38 C.F.R. § 3.303(d), 
the only evidence addressing the etiology of a bilateral 
wrist condition, were the reports of medical examination in 
July 2002,  February 2007, and October 2007.  In July 2002, 
the examiner noted that the Veteran was claiming Gulf War 
illness, and she had normal routine laboratory data.  The 
examiner opined that all the findings, which would be 
inclusive of bilateral wrist condition, aside from 
depression, were normal and to conclude that these were 
related to Gulf War illness would be speculative.  Similarly, 
while the examiner in February 2007 opined that the Veteran's 
bilateral wrist disability did not appear to have occurred in 
service, and it was at least as likely as not that the 
bilateral wrist disability was causally related to service, 
in October 2007, the examiner clarified that the Veteran's 
wrist disabilities were not caused by or the result of her 
service related activities.  There is no competent evidence 
that contradicts the opinions.

And although the Veteran is competent to declare that she has 
pain in both wrists, she is not competent to provide a 
medical nexus opinion between the currently diagnosed 
bilateral ganglion cysts and an injury, disease, or event of 
service origin.  Where, as here, the determinative issue 
involves a question of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  Notably, the Veteran does not 
have a post-service diagnosis of left wrist tendonitis, which 
was briefly treated in service, and she reports that her 
ganglion cysts first manifested after service.  For this 
reason, the Board rejects the Veteran's statements as 
competent evidence to substantiate the claim that the current 
bilateral wrist condition is related to an injury, disease, 
or event of service origin.  Jandreau, 492 F.3d 1372 (Fed. 
Cir. 2007). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a qualifying 
chronic disability is one by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  In this case, bilateral ganglion cysts 
are a known clinical diagnosis.  For this reason, the 
presumption of service connection due to an undiagnosed 
illness does not apply.  38 C.F.R. § 3.317(a)(1).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation 
that is not capable of lay observation, as there is no 
favorable competent medical evidence to support the claim of 
service connection for a disability manifested by pain in 
both wrists, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

Throat Disability

On the basis of the STRs, a chronic throat disability was not 
affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The STRs show that in August 1988, the Veteran was treated 
for a strep throat.  A May 1989 throat culture as normal.  In 
June 1989, the Veteran was treated for a sore throat related 
to a cold.  In June 1990, the Veteran was treated for a 
possible viral syndrome that included symptoms of sore 
throat.  The remainder of the STRs does not contain any 
complaint, history or finding of a chronic throat disability.  
As these incidents appear to be isolated findings of strep 
throat associated with colds or viral infections, which 
transitory in nature and resolved after treatment, the 
required combination of manifestations sufficient to identify 
a throat disability and sufficient observation to establish 
chronicity of a throat disability during service are not 
adequately supported by the service treatment records, and as 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

After service, a February 1993 clinical treatment record 
contained a diagnosis of strep pharyngitis.  In October 2002, 
she was treated for sore pharynx.  A January 2004 VA clinical 
report noted complaints of sore throat for 2 years, along 
with a diagnosis of pharyngitis.  In May 2005, the Veteran 
was seen for a sore throat and possible strep throat.  

The period without documented throat related complaints from 
1991 to 1993 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Thus, continuity has not been 
established, either by the treatment records or the Veteran's 
own statements.  Moreover, no competent medical evidence of 
record causally relates any throat condition to active 
service.

At the March 2005 personal hearing and in statements, the 
Veteran stated that her throat was always red and this was 
caused by her service in the Gulf War, including exposure to 
environmental hazards in Southwest Asia.  

Although the Veteran is competent to declare that she has a 
sore throat, she is not competent to provide a medical nexus 
opinion between pharyngitis and an injury, disease, or event 
of service origin.  Where, as here, the determinative issue 
involves a question of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that a throat disability is related to 
an injury, disease, or event of service origin.  Jandreau, 
492 F.3d 1372 (Fed. Cir. 2007). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a qualifying 
chronic disability is one by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  In this case, pharyngitis and strep 
throat are known clinical diagnoses.  For this reason, the 
presumption of service connection due to an undiagnosed 
illness does not apply.  38 C.F.R. § 3.317(a)(1).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation 
that is not capable of lay observation, as there is no 
favorable competent medical evidence to support the claim of 
service connection for a throat disability, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Acquired Psychiatric Disorder

The STRs do not contain any complaint, history or finding of 
an acquired psychiatric disorder.  On the basis of the STRs, 
an acquired psychiatric disorder was not affirmatively shown 
to be present during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

As there is no competent evidence either contemporaneous with 
or after service that an acquired psychiatric disorder was 
noted during service, the principles of service connection 
pertaining to continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).  

After service, clinical treatment notes in October 1998, 
recorded complaints of depression for approximately 5 months, 
along with a diagnosis of depression.  She reported having 
been depressed in the past.

On VA mental disorders examination in August 2002, the 
Veteran reported fatigue and depression since 1992, along 
with decreased appetite and sleep problems.  She related a 
history of psychiatric treatment at the time of her mother's 
death in 1996.  She indicated that while stationed in the 
Gulf War during active duty, she began to take pills in an 
attempt to overdose, but did not go through with it.  The 
Veteran also reported receiving an Article 15 in service due 
to a marijuana related charge.  She stated that after service 
discharge she was drunk for 2 weeks.  She complained of 
feeling depressed, irritable, and nervous, along with 
concentration and memory problems.  She related being under a 
lot of stress due to her husbands employment situation.  The 
Veteran reported that her psychiatric symptoms interfered 
with her ability to work.  The examiner diagnosed dysthymic 
disorder.  

Subsequent medical records show a diagnosis and treatment for 
depression, dysthymic disorder, and anxiety disorder not 
otherwise specified.  

The period without documented complaints of an acquired 
psychiatric disorder symptoms from 1991 to 1996, and the 
Veteran's October 1998 treatment record reflecting symptoms 
of depression having their onset in 1998, interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson, 12 Vet. App. 
at 459; Forshey, 284 F.3d 1335 (Fed. Cir. 2002).  

The absence of medical evidence of continuity of 
symptomatology combined with the absence of an acquired 
psychiatric disorder during service and on separation 
examination outweigh the Veteran's statements of continuity 
because the statements are inconsistent with the facts as 
shown by the evidence of record as to the origin and onset of 
the claimed disability, and to her initial report symptoms of 
depression in 1998, contemporaneous in time to the first 
documented treatment.  The Veteran's own report of symptoms 
are inconsistent and unreliable, and the Board places great 
probative weight to her first statement on the matter made to 
a private examiner in 1998, which bears greater indicia of 
reliability.  See LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

Therefore, the Veteran's statements are not probative on the 
question of continuity of symptomatology.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this 
reason, the preponderance of the evidence is against the 
claim of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation 
of an acquired psychiatric disorder after service under 38 
C.F.R. § 3.303(d), where as here, the determinative issue 
involves a question of medical causation, that is, medical 
evidence of an association or link between an acquired 
psychiatric disorder and service, competent medical evidence 
is required to substantiate the claim.

The only evidence addressing the etiology of the Veteran's 
acquired psychiatric disorder is the medical opinion of the 
VA examiner in August 2002.  Following a review of the 
Veteran's file and the evidence of record, the VA examiner 
expressed the opinion that, despite the Veteran's belief that 
her psychiatric disability was due to service, an etiological 
relation between the two could not be established.  The 
examiner noted that there was no documentation of psychiatric 
symptoms in service or within 1 year of service discharge.  
The examiner also identified the Veteran's stressors as her 
husband's employment problems and resignation, along with 
physical symptoms.  There is no competent evidence that 
contradicts the opinion.

In statements and at the March 2005 personal hearing, the 
Veteran attributed feeling depressed to her service during 
the Gulf War and having been separated from her 9 months old 
son by her service.  She described being isolative and having 
problems communicating after she was released from active 
duty.  The Veteran reported attempting to fire a gun on her 
ex-husband.  The Veteran also complained of feeling very 
stressed due to physical disabilities.  The Veteran testified 
that she was being treated for depression with medication.  

To the extent that the Veteran relates her acquired 
psychiatric disorder, to include depression, to service, 
where, as here, the determinative issue involves a question 
of a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
Veteran as a lay person is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently her statements to the extent that she relates 
her current acquired psychiatric disorder to service do not 
constitute medical evidence.  Jandreau, 492 F.3d 1372 (Fed. 
Cir. 2007).  As indicated above, the Board finds that the 
most reliable lay evidence of record shows the onset of 
depressive symptoms in 1998, which is many years after 
service.

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a qualifying 
chronic disability is one by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  In this case, an acquired psychiatric 
disorder, variously diagnosed as depression, dysthymic 
disorder and anxiety disorder not otherwise specified, are 
known clinical diagnoses.  For this reason, the presumption 
of service connection due to an undiagnosed illness does not 
apply.  38 C.F.R. § 3.317(a)(1).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation 
that is not capable of lay observation, as there is no 
favorable competent medical evidence to support the claim of 
service connection for an acquired psychiatric disorder, 
other than PTSD, to include dysthymic disorder, to the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Back and Right Hip Disabilities

The STRs do not contain any complaint, history or finding of 
a disorder manifested by back or right hip pain.  On the 
basis of the STRs, a right hip or back disability was not 
affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Nevertheless the Veteran is competent to describe a back or 
right hip injury suffered incurred as due heavy lifting 
during service.  However, this statement is inconsistent with 
her specific denial of injuries to these areas during her 
July 2002 VA examination and her report of the onset of back 
symptoms after service.  Overall, the STRs lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic back or right hip disability and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the STRs, then a showing of continuity of 
symptomatology after service is required to support the 
claims.

After service, private records from June to September 1993, 
showed pain, popping and tenderness of the right hip as due 
to right hip strain.  An April 1999 private medical report 
shows that the Veteran thought she might have pulled an 
abdominal muscle at work due to heavy lifting.  A physician 
who read X-rays of the Veteran's lumbar spine taken in May 
2000 diagnosed mild degenerative joint disease.  The records 
show that the Veteran reported pulling a back muscle one year 
prior.

At a VA general medical examination in July 2002, the Veteran 
complained of right hip and back pain.  Findings included 
tenderness of the lower spine, and the examining physician 
noted that VA X-rays showed mild loss of intervertebral disc 
space height at L5-S1 and osteophyte formation in the lower 
lumbar spine.  The Veteran had full range of motion of the 
right hip.  X-rays of the right hip were unremarkable.

Subsequent medical records contained complaints of back pain.  
In December 2002, she was treated for a lumbar spine sprain 
after she sat down on a piece of wood.  

The period without documented complaints of back symptoms 
from 1991 to 1999, and of hip pain from 1991 to 1993, and the 
Veteran's own denial of recurrent or persistent symptoms 
since service, interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson, 12 Vet. App. at 459; Forshey, 284 F.3d 
1335 (Fed. Cir. 2002).  

The absence of medical evidence of continuity of 
symptomatology combined with the absence of any back or right 
hip abnormality documented in service outweigh the Veteran's 
statements of continuity, which are not consistent or 
reliable.  Buchanan, 451 F.3d at 1336.  For this reason, the 
preponderance of the evidence is against the claims of 
service connection based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b). 

Also the documentation of degenerative joint disease or 
arthritis of the back by X-ray in 2000, is well beyond the 
one-year presumptive period for manifestation of arthritis as 
a chronic disease under 38 U.S.C.A. §§ 1112, 11137; 38 C.F.R. 
§§ 3.307, 3.309.

At the March 2005 personal hearing, the Veteran testified 
that she experienced persistent low back symptoms since 
service and her duties required her to engage in heavy 
lifting.  Although the Veteran is competent to describe 
symptoms of back pain, arthritis is not a condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established injury, disease, or 
event in service, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Veteran's testimony of recurrent and 
persistent symptoms since service conflicts with her previous 
denial of in-service onset of symptoms to medical examiners 
and, on this record, the Board places greater probative 
weight to her earlier reports of symptomatology to these 
examiners as being more consistent with the overall 
evidentiary record and being more reliable as having been 
made in the context of seeking proper treatment.

For these reasons, the Board rejects the Veteran's 
statements, relating her current degenerative joint disease 
or arthritis of the lumbar spine, and a disability manifested 
by hip pain, to service, as competent evidence to 
substantiate the claims.  Jandreau, 492 F.3d 1372 (Fed. Cir. 
2007).  

As for service connection based on the initial documentation 
of a back or hip disability after service under 38 C.F.R. § 
3.303(d), where as here, the determinative issue involves a 
question of medical causation, that is, medical evidence of 
an association or link between a back or hip disability and 
service, competent medical evidence is required to 
substantiate the claims.

The only evidence addressing the etiology of the Veteran's 
back and hip disabilities.  On VA examination in February 
2007, the Veteran complained of low back pain for 10 to 11 
years, with no specific injury, along with occasional right 
hip pain for 9 to 10 years.  X-rays revealed degenerative 
disc disease at L4-S1.  X-rays of the right hip were 
negative.  Following an orthopedic examination of the Veteran 
and a review of the evidence of record, the examiner 
diagnosed strain of the right hip and osteoarthritis of the 
lumbar spine.  The examiner opined that the Veteran's lumbar 
spine and right hip disabilities did not appear to have 
occurred in service, and it was at least as likely as not 
that the lumbar spine and right hip disabilities were 
causally related to service.  Thereafter, on an October 2007, 
the examiner clarified that the Veteran's lumbar spine and 
right hip disabilities were not caused by or the result of 
her service related activities.  The examiner explained that 
the STRs contained no documentation of back pain.  There is 
no competent evidence that contradicts the opinion.  Notably, 
the Board finds that the credible lay evidence reflects an 
onset of persistent symptoms after service.

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a qualifying 
chronic disability is one by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  In this case, osteoarthritis or 
degenerative joint disease of the lumbar spine, and strain of 
the right hip, are known clinical diagnoses.  For this 
reason, the presumption of service connection due to an 
undiagnosed illness does not apply.  38 C.F.R. § 3.317(a)(1).

As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis and medical causation, not capable of lay 
observation, as there is no favorable competent medical 
evidence to support the claims of service connection for a 
back or right hip disability manifested by pain, the 
preponderance of the evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Chronic Rash on the Left Foot

The STRs contain no complaint, history or finding associated 
with a chronic skin rash on the left foot.  Accordingly, on 
the basis of the STRs, a chronic rash on the left foot was 
not affirmatively shown to have been present in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

After service, on VA examination in July 2002, the Veteran 
complained of an intermittent rash on her left foot of 3 
years duration.  The examiner diagnosed a rash.  The examiner 
noted that the Veteran was claiming Gulf war illness, and she 
had normal routine laboratory data.  The examiner opined that 
all the findings, aside from depression, were normal and to 
conclude that these were related to Gulf War illness would be 
speculative.  A VA clinical note in August 2002, recorded a 
complaint of a rash on the bottom of the left foot causing 
itchiness and scaly skin, along with a diagnosis of tinea 
pedis.  Similarly, a private clinical record in August 2002 
noted the presence of a left foot rash for 3 years duration.

The absence of documented complaints of depression from 1991 
to 2002, and the Veteran's denial of in-service symptoms, 
weighs against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson, 12 Vet. App. at 459.  Also, there is no 
competent medical evidence that causally links the diagnosis 
of tinea pedis to service.  The post service treatment 
reports are negative in this regard.

To the extent that the Veteran relates a chronic rash on the 
left foot to service, where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The Veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently her statements to the 
extent that she relates her current tinea pedis to service do 
not constitute medical evidence.  Jandreau, 492 F.3d 1372 
(Fed. Cir. 2007).

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a qualifying 
chronic disability is one by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  In this case, tinea pedis is a known 
clinical diagnosis.  For this reason, the presumption of 
service connection due to an undiagnosed illness does not 
apply.  38 C.F.R. § 3.317(a)(1).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation 
that is not capable of lay observation, as there is no 
favorable competent medical evidence to support the claim of 
service connection for a chronic skin rash on the left, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a disability manifested by CFS and/or 
fatigue symptoms, to include as due to an undiagnosed 
illness, is denied.

Service connection for IBS manifested by abdominal pain as 
due to an undiagnosed illness, is granted, subject to the law 
and regulations governing the award of monetary benefits.

Service connection for a disability manifested by pain in 
both wrists, to include as due to an  undiagnosed illness, is 
denied.

Service connection for a throat disability, to include as due 
to an  undiagnosed illness, is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD, to include dysthymic disorder, to include as 
due to an  undiagnosed illness, is denied.

Service connection for a disability manifested by back pain, 
to include as due to undiagnosed illness, is denied.

Service connection for a disability manifested by right hip 
pain, to include as due to an  undiagnosed illness, is 
denied.

Service connection for a chronic rash on the left foot, to 
include as due to an  undiagnosed illness, is denied.


REMAND

In January 2007, the Board remanded the claim of service 
connection for a left ear disability to schedule the Veteran 
for an ear, nose and throat examination that included a 
medical opinion as to the etiology of the Veteran's left ear 
disability. 

Although the RO obtained a medical opinion by a VA examiner, 
the examination reports prepared by the examiner, do not 
provide a sufficient basis upon which to decide the claim of 
service connection for a left ear disability.  In providing 
his opinion, the examiner made contradictory statements.  
Initially in February 2007, the examiner reported that the 
chronic ear pain did not occur in the military and it was 
impossible to comment on whether the condition was related to 
any service activities.  Then in October 2007, following a 
review of the Veteran's medical records, the examiner opined 
that it was at least as likely as not that the current 
diagnosis of chronic ear pain was related symptoms recorded 
in service.  Finally, in July 2008, the examiner stated that 
with regards to the Veteran's complaints of ear pain, he 
could find no objective evidence to corroborate the 
complaint.  In view of this contradictory and inadequate 
medical evidence of record, a new VA examination and nexus 
opinion are warranted in order to fully and fairly evaluate 
the claim of entitlement to service connection for a left ear 
disability.

The May 2006 Board remand directed the RO to schedule the 
Veteran for a gynecological examination to evaluate her claim 
of service connection for a gynecological disability 
manifested by a history of irregular or delayed menstrual 
periods.  The Board also directed the RO to schedule a 
pulmonary examination to evaluate the claim of service 
connection for a disability of the lungs.  Although opinions 
regarding the etiology of the disabilities were obtained, 
neither examination was performed.  

By a rating decision in September 2008, the RO granted 
service connection for COPD and dysmenorrhea, and assigned 
separate disability ratings of 10 percent, effective April 
30, 2001.  In November 2008, the Veteran disagreed with the 
assigned ratings and reported that her disabilities had 
worsened since she was last evaluated.  She specifically 
stated that her dysmenorrhea could not be controlled by 
treatment.  

As the evidence of record is insufficient to rate the 
disabilities, further evidentiary development is required 
under the duty to assist.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an ear, nose 
and throat examination, to be performed by 
a different examiner than the one who 
examined the Veteran in 2007 and 2008.  
The claims folder should be provided to 
the examiner. 

The examiner should respond to the 
following questions:  

a) what is the diagnosis, or diagnoses, 
of all current disorder(s)/abnormality 
of either ear;  

b) is it at least as likely as not that 
any currently diagnosed disability of 
the ear(s) was first manifest in service 
and/or causally related to event(s) in 
service; and  

c) are there any objective 
manifestations of an ear disorder that 
is not attributable to a known clinical 
diagnosis?

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

2.  Schedule the Veteran for a VA 
respiratory examination by a pulmonologist 
to determine the severity of the COPD in 
accordance with the latest AMIE worksheet 
for rating respiratory disorders.  The 
claims file should be made available to 
the examiner. 

Pulmonary Function Testing should be 
performed, with measurements of Forced 
Vital Capacity (FVC), Forced Expiratory 
Volume in one second (FEV- 1) and 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO(SB)).  In addition, the examiner 
should note whether the Veteran uses 
inhalation or bronchodilator therapy, 
corticosteroids, antiinflammatory or 
immunosuppressive medications.  If the 
Veteran uses any of these treatments, the 
examiner should note how often.

3.  Schedule the Veteran for a VA 
gynecological examination for the purpose 
of determining the nature and severity of 
the service-connected dysmenorrhea.  The 
claims file should be made available to 
the examiner for review. 

After reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
describe all pertinent symptomatology and 
findings associated with the Veteran's 
dysmenorrhea, including whether there is 
evidence of pelvic pain or heavy or 
irregular bleeding not controlled by 
treatment and whether the Veteran has any 
related bowel or bladder symptoms, such as 
incontinence, due to her dysmenorrhea. 

4.  After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
Veteran, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


